UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 21, 2011 Tyson Foods, Inc. (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 001-14704 (Commission File Number) 71-0225165 (IRS Employer Identification No.) 2200 Don Tyson Parkway, Springdale, AR 72762-6999 (479) 290-4000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Not applicable (Former name, former address and former fiscal year, if applicable) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On November 21, 2011, Tyson Foods, Inc. issued a press release announcing results of operations for its fourth quarter and 12 months ended October 1, 2011. The press release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. Limitation on Incorporation by Reference In accordance with general instruction B.2 of Form 8-K, the information in this report, including exhibits, is furnished pursuant to Items 2.02 and 9.01 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Item 9.01. Financial Statements and Exhibits (d) Exhibit Exhibit Number Description Press Release, dated November 21, 2011, announcing results of operations of Tyson Foods, Inc. for its fourth quarter and 12 months ended October 1, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TYSON FOODS, INC. Date: November 21, 2011 By: /s/ Dennis Leatherby Name: Dennis Leatherby Title: Executive Vice President and Chief Financial Officer 3
